Third District Court of Appeal
                               State of Florida

                       Opinion filed December 1, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-1957
                 Lower Tribunal Nos. F76-417B & F76-2588B
                            ________________


                              Derek Archie,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Ramiro C. Areces, Judge.

     Derek Archie, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, LINDSEY and LOBREE, JJ.

     PER CURIAM.

     Affirmed.